DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 07/27/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 2-4 and 7-14 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2008/0238300 A1) in view of Jo et al. (WO 2016/032066 A1) as set forth in the Non-Final Rejection filed 04/27/22 is NOT withdrawn in view of the Applicant’s arguments. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

6.	Claims 2-4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2008/0238300 A1) in view of Jo et al. (WO 2016/032066 A1).
	Regarding Claims 2-4, 7, 8, 11, and 12, Park et al. discloses the following organic electroluminescent (EL) device (organic electric element):

    PNG
    media_image1.png
    394
    697
    media_image1.png
    Greyscale

(Fig. 3).  Park et al. discloses that the hole-transporting layer comprises a mixture of “at least two materials,” including a mixture of an organic compound and one or more other organic compounds ([0057]); the ratio of the first and second (organic) material is at 1:1 ([0059]).  The hole-transporting material includes aromatic amines ([0069]); the light-emitting layer comprises at least one emitter ([0028]).  Additional organic compounds can be further added ([0057]).  However, Park et al. does not explicitly disclose the compounds according to any of the formulae as defined by the Applicant.
	Jo et al. discloses the following compounds:

    PNG
    media_image2.png
    157
    259
    media_image2.png
    Greyscale

such that X = S, m = l = 0, L1-3 = single bond, and Ar2-3 = unsubstituted C12 or C10 aryl group (biphenyl or naphthyl) of Formula 1-2 as defined by the Applicant; corresponds to 1-17’ or 1-19’ as recited in the Applicant in Claim 3.  Jo et al. discloses its inventive compounds (third compounds according to Formula 3) as materials comprising the hole-transporting layer of an organic EL device (the layers are formed via methods such as vacuum deposition) (pages 20-21 of the Machine Translation); they are disclosed to have “relatively strong hole characteristics” (page 12 of the Machine Translation).  It would have been obvious to incorporate the above compounds (chosen from a highly finite list of compounds which are disclosed adjacent to each other) as disclosed by Jo et al. to the hole-transporting layer of the organic EL device as disclosed by Park et al. (as first and second organic materials) via methods such as vacuum deposition.  The motivation is provided by the disclosure of Jo et al., which teaches that its inventive compounds are hole-transporting compounds (used as materials comprising a hole-transporting layer of an organic EL device) with strong hole-transporting characteristics.

	Regarding Claim 9, Jo et al. discloses additional embodiments (immediately adjacent to [F-15] and [F-16]) as shown below that can be utilized (and thus further added to the mixture for the hole-transporting layer) during the normal course of experimentation:

    PNG
    media_image3.png
    145
    92
    media_image3.png
    Greyscale

such that X = S, m = l = 0, L1-3 = single bond, and Ar2-3 = unsubstituted C6 aryl group (phenyl) of Formula 1-2 as defined by the Applicant.
	
	Regarding Claim 10, notice that the lower half of the light-emitting layer and the upper half of the hole-transporting layer (comprising the mixture as describe above) together results in a layer that is inherently light-emitting, which can thus be defined as an “emitting auxiliary layer.”

	Regarding Claims 13 and 14, Park et al. does not explicitly disclose a display device.
	Jo et al. discloses the construction of display devices comprising its organic EL elements “due to increasing demand for flat panel display devices.” (pages 1, 3, and 14 of the Machine Translation).  It would have been obvious to utilize the resulting product produced above to form electronic devices such as displays (OLEDs).  The motivation is provided by the fact that the disclosure of Jo et al. is directed to a useful commercial application for an organic EL device, thus rendering the utilization predictable with a reasonable expectation of success.   

Response to Arguments
7.	The Applicant argues on pages 10-11 that “Park et al. specifies the mixture as including ‘a compound with hole blocking capability + a compound with hole transporting capability’” with specific HOMO energies and belonging to specific chemical types; the Applicant further argues that the aromatic amines must correspond to the Formula as recited in [0069].  Applicant's arguments have been fully considered but they are not persuasive.  It should be noted that Park et al. discloses that the hole-transporting layer “is made of a mixture of at least two materials,” the mixture is “a mixture of an organic compound and one or more other organic compounds” ([0057]).  Park et al. discloses, as an embodiment, that the hole-transporting layer comprises at least one hole-blocking material and at least one electron-transporting material, the former including metal complexes and phenanthroline and carbazole derivatives ([0061]-[0065]).  Alternatively, Park et al. discloses the use of aromatic amines as possible hole-transporting materials ([0069]); the Formula as recited in [0069] is only one possible example of such aromatic amines.  Notice that the materials that can comprise the hole-transporting layer is not only limited to hole-blocking and electron-transporting materials and aromatic amines of a specific structure (“Formula” as recited in [0069]), but can also generally comprise aromatic amines (“The hole-transporting material may be aromatic amine” ([0069])).  Furthermore, the Applicant has not provided evidence that the inventive compounds as disclosed by Jo et al. completely lacks any hole-blocking and electron-transporting capabilities and are not within the energies as recited by Park et al. 

8.	The Applicant has argued for unexpected results on pages 11-17, providing additional comparative test data.  The Office has carefully reviewed the submitted data.  However, the Office finds the data unpersuasive as it is not commensurate with the scope of the claims.  As stated in the previous Office Action, the data is highly limited in regards to the mixing ratio, i.e., only one mixing ratio was tested (5:5) (furthermore, notice that Applicant’s tested compound 1-1’ of Table 3 in the present Specification is not inventive as it is not encompassed by any one of Formulae 1-2, 1-3, and 1-4).  Notice the broad scope of Claim 1 (and even more narrowed Claims 7-8) wherein there can be significant differences in the relative ratios of the two compounds.  Secondly, the tested compounds are not commensurate with the scope of the claims. Notice, for example, the broad scope of Formula 1-2 comprising linking groups L1-3 which include a broad range of arylene groups as well as heterocyclic groups.  The data, on the other hand, has only tested compounds 1-52', 1-23', 1-56', 1-57', and 1-27' (for the first compound represented by Formula 1-2) wherein none of L1-3 is a heterocyclic group.  Hence, it is the position of the Office that one of ordinary skill in the art cannot reasonably determine a trend from the data that can be extended to the full scope of the Applicant’s invention.   
The problems cited by the Office (above) is not exhaustive.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786